DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20, 22, 23, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the stem" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claims 19, 22, 23, and 25, it is unclear what is meant by a “filtration motion” of the drum.  Specifically, it is unclear what is being filtered and how drum rotation causes 
Regarding claim 27, it is unclear how the induction heater may be configured to directly heat the drum when the heater is mounted on the outer surface of the tub.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 21-25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0171528 to XU et al. (“XU”) in view of EP 3246454 A1 to MIELE & CIE. KG (“MIELE”; cited by Applicant; machine translation provided by Examiner).
Regarding claims 1-2, 7, 21-25, XU discloses a laundry machine comprising: 
a tub (outer drum 1);
a drum (inner drum 2) rotatably arranged in the tub and configured to receive an object, the drum defining a through hole at a circumferential surface thereof (note conventional front loading washer configuration in Fig. 1, also note steam entering drum via a dehydration hole on the inner drum in ¶ [0041]);
a heater (3) mounted to the tub and configured to heat a heating surface of the drum opposing the induction heater on an outer surface of the drum (based on the inter alia, an outer surface of the drum); 
a motor configured to rotate the drum (note disclosure of inner tub/drum being rotated; note also the conventional motor on right rear of drum 2 in Fig. 1);
a spray nozzle (4) configured to spray water onto [a surface] heated by the heater to generate steam; and
a processor configured to rotate the drum with the steam being introduced into the drum through the through hole of the drum from a space between the tub and the drum (a “processor” or controller is inherent/implicit to a conventional automatic washing machine such as that in XU; note also the generation of steam “so as to perform steam washing, sterilization and disinfection, deodorization and the like” in ¶ [0041]; note also washing procedures “selected by users and/or automatically determined by the washing machine” in ¶ [0052], which is indicative of a conventional processor or the like),
further comprising a water supply valve (14) configured to supply water to the spray nozzle from (i) an external water supply source (water inlet structure 6) or (ii) a pump configured to supply stored water to the spray nozzle,
wherein the processor is configured to perform a steam operation of generating steam and supplying the stem into the drum during a washing course in which the object is washed with water and a detergent supplied to the tub (see “normal washing procedure” in ¶ [0018]; note that “normal” washing procedures implicitly/inherently discloses use of detergent, such being common knowledge as standard and conventional washing procedures in the art),
wherein the processor is configured to perform a steam operation of generating steam and supplying the steam to the drum in a refreshing course for deodorizing the dry object and reducing winkles thereon (note “for deodorizing… and reducing wrinkles” is intended use and not afforded patentable weight, the steam operation of XU being fully capable of said intended use; see also ¶ [0024] of XU),
wherein the processor is configured to activate the heater while controlling the drum in a tumbling motion, and then spray water while controlling the drum in a filtration motion (see indefinite rejection above; note that the processor of XU would manifestly activate the heater; also note simultaneous rotation and spraying to produce steam in ¶ [0019], the rotation of the drum/laundry while applying steam through the drum readable on a “filtration motion”),
wherein the processor is configured to continuously accelerate the drum from the tumbling motion to the filtration motion, and continuously activate the induction heater (see indefinite rejection above; note the claimed “filtration motion” is not adequately described to distinguish between a tumbling motion),
wherein the processor is configured to perform a steam operation of generating the steam and supplying the steam into the drum at a last stage of a drying course in which the drum is heated by the heater for removing moisture from a wet object and reducing static electricity and wrinkles on the object (note the step of drying in ¶ [0052]),
wherein the processor is configured to activate the heater and cause water to be sprayed in a filtration motion of the drum (see above regarding heating and spraying).
XU teaches the claimed invention including a laundry machine (with washing and drying function) having a heater at the tub wall capable of heating a tub and drum 
Because both XU and MIELE teach laundry machines and spraying heaters located therein to generate steam for laundry treatment, it would have been obvious to one skilled in the art to substitute one known heater for the other to achieve the predictable result of providing heat to produce steam within the laundry machine for treating laundry with steam.
Moreover, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the laundry machine of XU to spray the water on the rotary drum surface, as taught by MIELE, to yield the same and predictable results of spraying a heater surface to generate steam for laundry treating purposes.
Regarding claim 5, XU discloses a spray nozzle but does not disclose wherein the spray nozzle is arranged vertically or horizontally, or both, away from the heating surface of the drum to supply water toward the heating surface at an oblique angle relative to the heating surface.  However, MIELE teaches such configuration (see, e.g., Fig. 5 of MIELE).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the nozzle and heater configuration of XU 
Regarding claim 6, since XU teaches a spray nozzle spraying downward and MIELE teaches spraying the drum at an oblique angle, the position is taken that rearranging the nozzle at an oblique spray angle and downward to a surface of the drum would produce similar results.  See above regarding Rearrangement of Parts.
Regarding claim 28, XU and MIELE disclose the induction heater arranged on the tub.  Neither reference appears to disclose the arrangement of wherein the induction heater is arranged on an upper portion of a front wall or rear wall of the tub, and the heating surface of the drum is positioned on an upper portion of a front wall or rear wall of the drum to face the induction heater.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the heater location on the tub in the heater configuration of the combination of XU and MIELE to any desirable tub location to yield the same and predictable result of producing steam using a spray nozzle to spray a drum surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 28, the combination of XU and MIELE disclose use of an induction heater.  Neither reference appears to disclose the use of a second, separate induction heater.  However, the position is taken that it would have been obvious at the time of effective filing to duplicate the induction heater (going from one heater to two  See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of MIELE, and further in view of US 2005/0033478 to IM et al. (“IM”).
XU and MIELE, supra, disclose the claimed invention including a spray nozzle and MIELE discloses the spray pattern being diffused.  However, neither discloses the spray nozzle having a swirler having a swirling region and configured to generate a rotationally-moving component in water flowing into the spray nozzle; a diffusion region arranged adjacent the swirling region of the swirler, and extending in a longitudinal direction of the spray nozzle to expand a spray region; an outlet arranged adjacent the diffusion region and allowing water to be sprayed to an outside of the spray nozzle therethrough; and a diffuser configured to surround the outlet and expand radially outward to define a spray angle of water from the spray nozzle.  However, it is known in the art to provide a spray nozzle with such swirler and diffuser configuration.  IM (see, e.g. Fig. 8a) teaches providing a spray nozzle with a swirler having a swirling region (spiral nozzle structure 62-65), a diffusion region having a diffuser (53,55,56), and an outlet (52) for the purposes of evenly distributing the spray from the nozzle (see ¶ [0085] et seq.).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the nozzle in the 
Regarding claim 4, IM does not expressly disclose the swirling angle range, diffusion region length range, or the inner diameter of the outlet range.  However, the position is taken that it would have been obvious at the time of effective filing to optimize these ranges as desired to achieve optimal spray results.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, 255 (CCPA 1955).  See also In re Waite, 77 USPQ 586 (CCPA 1948); In re Scherl, 70 USPQ 204 (CCPA 1946); In re Irmscher, 66 USPQ 314 (CCPA 1945); In re Norman, 66 USPQ 308 (CCPA 1945); In re Swenson, 56 USPQ 372 (CCPA 1942); In re Sola, 25 USPQ 433 (CCPA 1935); In re Dreyfus, 24 USPQ 52 (CCPA 1934).  

 Claims 8-20 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of MIELE, and further in view of US 2012/0180534 to CHO et al. (“CHO”).
Regarding claim 8, XU and MIELE, supra, disclose the claimed invention including generating steam using an induction heater and a spray nozzle to spray a heated drum thereby producing steam.  Neither reference discloses a circulation pump configured to pump water from a lower portion of the tub and resupply the pumped water to the lower portion of the tub from an inner upper portion of the tub.  CHO teaches an art-related laundry machine employing a circulation path and pump such 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the laundry machine in the combination of XU and MIELE above with a circulation pump and circulation path, such as that in CHO, to yield the predictable results of circulating wash water to perform washing and soaking/wetting operations.
Regarding claims 9-10, CHO further discloses various operations of a washing course including a water supply operation (S733,S833,S933), a fabric soaking operation by drum rotation and circulation (S735,S736,S836; note circulating may be performed during detergent dissolution promote detergent dissolution and wetting in ¶ [0109]), and a washing operation by drum rotation and circulation (S742,S835,S939; see also ¶ [0128]-[0130]), wherein the processor is configured to perform the steam operation during the washing operation (heating in step S837 during washing operation S835; see also heating step S937 described as part of the washing step in ¶ [0215]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to perform the laundry machine operations in the combination of XU and MIELE above with circulating operations such as those taught in CHO, to yield the predictable results of circulating wash water to perform washing and soaking/wetting operations.
Regarding claim 11, the position is taken that the operation of the induction heater in MIELE implicitly teaches a preheating operation in order to generate instant 
Regarding claim 12, MIELE teaches water is sprayed only when a predetermined drum temperature is reached so as to maximize steam generation and achieve complete evaporation, which reads on continuously driving the heater (MIELE at ¶ [0031]). 
Regarding claim 13, MIELE further discloses wherein the processor is configured to repeatedly perform the spraying of water through the spray nozzle a plurality of times (see ¶ [0033] where predetermined values such as a time of spraying, amount of spraying, temperature, and humidity are monitored and may be a function of one another, which reads on plural times or amounts of spray to achieve a predetermined temperature or humidity).
Regarding claim 14, MIELE further discloses wherein the processor is configured to control the drum to rotate such that the steam is supplied into the drum between the plurality of times of spraying of water through the spray nozzle (note above regarding claim 13, the plural operations performed as a function of one another readable on plural times of spraying to achieve supplied steam).
Regarding claim 15, MIELE further discloses wherein the processor is configured to perform the preheating operation each time the spraying of water is performed (see preheat above, note in ¶ [0031] of MIELE that spraying is not performed until a predetermined temperature is reached).
Regarding claim 16, MIELE further discloses wherein the processor is configured to continuously activate the induction heater between the plurality of times of spraying of water through the spray nozzle (see continuous heater operation and plural spray operations above).
Regarding claim 17, MIELE teaches a preheating operation and steam generation operation but does not expressly disclose the processor is configured to stop the drum to fix the heating surface of the drum.  MIELE clearly discloses rotating the drum and subsequent heating of the drum (see ¶ [0029]), and given the finite number of possible ways to heat the drum (either during drum rotation or when drum is stopped), operating the heater when the drum is fixed/stopped would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  One skilled in the art would at once envisage the heater achieving the desired predetermined heating temperature when the drum is fixed rather than when rotated, and would have found it obvious to do so in order to achieve a faster preheating.
Regarding claim 18, CHO further discloses wherein in the preheating operation and the steam generation operation, the processor is configured to control the drum to perform a swing motion to expand the heating surface of the drum in a circumferential direction of the drum, the swing motion including a motion of repeated switching between forward and reverse movements of the drum within a range below 180 degrees (see teaching of swing motion in CHO at ¶ [0036] and [0051]).
Regarding claim 19, CHO further discloses wherein the processor is configured to control the drum to perform a tumbling motion or a filtration motion after the steam generation operation, the tumbling motion including a motion of rise and fall of the object repeated as the drum rotates at 40 to 60 revolutions per minute (RPM) (see CHO at Fig. 3b and ¶ [0044]-[0046]), and the filtration motion including a motion of integrated rotation of the drum and the object contacting an inner circumferential surface of the drum as the drum rotates at 70 to 120 RPM (see CHO at Fig. 3f and ¶ [0058]).
Regarding claim 20, CHO discloses changing direction of the drum above which manifestly stops at least briefly, and the combination above would result in generating steam during a period in which the drum is stopped to change a rotation direction of the drum in the washing course.
Regarding claim 26, the combination of XU and MIELE above would result in the configuration wherein the induction heater is arranged on an upper portion of a cylindrical outer circumferential surface of the tub, and the heating surface of the drum is positioned on an upper portion of a cylindrical outer circumferential surface of the drum to face the induction heater (see MIELE induction heater configuration at Figs. 1-6).
Regarding claim 27, the combination of XU and MIELE would result in the configuration wherein the induction heater is configured to directly heat the drum to heat water or the object inside the tub (as best understood in light of the indefiniteness rejection above, the claimed “configured to directly heat the drum” reads on the heater mounted to the tub in the prior art rejection above and as shown in Applicant’s drawings).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of MIELE, and further in view of US 2011/0062145 to YANG et al. (“YANG”).
Regarding claim 8, XU and MIELE, supra, disclose the claimed invention including generating steam using an induction heater and a spray nozzle to spray a heated drum thereby producing steam, and the prima facie obvious modifications of rearranging a heater to a front or rear wall and duplicating a single heater to two heaters.  Neither reference discloses a single inverter drive configured to control output power of the induction heater and the main induction heater; and a switch configured to selectively connect the induction heater and the main induction heater with the single inverter drive, wherein the processor is configured to control the switch to selectively drive one of the induction heater and the main induction heater through the single inverter drive.  However, it is old and known in the art to provide a dual heater configuration with a single inverter drive and a switch configured to selectively turn on the heaters (see YANG at ¶ [0248] employing a single drive 26 and switching unit 29 to selectively drive first and second heaters 10a and 10b).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the laundry machine in the combination of XU and MIELE above with the single drive and switch of YANG to yield the same and predictable results of selectively driving two heaters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711